Title: Enclosure A: Statement of the Domestic Debt of the United States on 31 December 1794, 9 January 1795
From: Wolcott, Oliver, Jr.
To: 















AStatement of the Domestic Debt of the United States on December 31st. 1794.


Amount of principal of Unfunded debt
6 ⅌ Ct. Stock
Deferred Stock
3 ⅌ Ct. Stock
Total amount



dollars
Cents
dollars
Cents
dollars
Cents
dollars
Cents
dollars
Cents


Funded Domestic Debt exclusive of balances due to Creditor States & the amount of said Stock which has been purchased or redeemed on the last day of December 1794


17,912,138
01
8,538,228
97
12,275,347
55
38,725,714
53


Funded Domestic Debt to the Credit of States, in pursuance of the Act of Congress of May 31st. 1794


2,345,056

1,172,528

703,516
80
4,221,100
80


Funded Domestic Debt purchased & redeemed to the last of December 1794


668,700
38
752,190
64
415,415
66
1,836,306
68


Total of Funded Domestic Debt


20,925,894
39
10,462,947
61
13,394,280
01




Funded Assumed Debt exclusive of what had been purchased or redeemed on the last day of December 1794


7,908,374
19
3,940,608
96
5,994,115
70
17,843,098
85


Funded Assumed Debt which had been purchased or redeemed on the last day of December 1794


212,462
04
119,808
88
96,444
97
428,715
89


Total of Funded Assumed Debt


8,120,836
23
4,060,417
84
6,090,560
67




Total of Funded Domestic Debt on the last day of December 1794


29,046,730
62
14,523,365
45
19,484,840
68
63,054,936
75


Debt due to Foreign Officers, for the payment of which provision has been made & which will pass to the Credit of the sinking Fund













Principal being
186,988.23












Interest from January 1, 1788 to December 31, 1790
22438.58


186,988
23


22,438
58
209,426
81


Registered Debt on the Books of the Treasury on which Dividends have been made
167,816
40
111,877
60
55.938
80
30,806
95
198,623
35


Ditto on which no Dividends have been made
42,231
69
28,154
46
14,077
23
17,737
31
59,969



Ditto on the Books of Loan Offices
4,394
85
2,929
90
1,464
95
2,039
35
6,434
20


Credits on the Books of the Treasury
44,920
95
29,947
30
14,973
65
11,925
64
56,846
59


Loan Office Certificates bearing Intt. on a Capital of 43,500 dolls. the specie value being no more than
27,935

18,623
34
9,311
66
7,830

35,765



Loan Office Certificates bearing Interest on the Specie Value
305,859
51
203.906
34
101,953
17
55,054
71
360.914
22


Final settlement Certificates payable to Bearer, of all kinds
126,091

84,060
67
42.030
33
22,696
38
148.787
38


Indents of Interest of all kinds
83,805





83,805

83,805



Unliquidated claims as estimated
381,269

254,179
34
127,089
66
228,761
40
610,030
40


Estimated amount of the Domestic Debt at the close of 1794 & of the Stock which will be produced when the whole Debt has been Funded}
1,184,323
40
29,957,397
80
14,890,204
90
19,967,936

64,825,538
70


Comptroller’s Office January 9th. 1795. Oliv Wolcott Compr
